IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,996



                  EX PARTE JUAN ANTONIO GONZALEZ, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. CR-4203-04-I(2) IN THE 398th DISTRICT COURT
                        FROM HIDALGO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined, based upon an affidavit filed by counsel, that counsel failed

to timely file a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to
                                                                                                       2

file an out-of-time appeal of the judgment of conviction in Cause No. CR-4203-04-I from the 398th

Judicial District Court of HIDALGO County. Applicant is ordered returned to that time at which

he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: September 10, 2008
Do Not Publish